UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-03850 Exact name of registrant as specified in charter: Delaware Group® Tax Free Fund Address of principal executive offices: 2005 Market Street Philadelphia, PA 19103 Name and address of agent for service: David F. Connor, Esq. 2005 Market Street Philadelphia, PA 19103 Registrant’s telephone number, including area code: (800) 523-1918 Date of fiscal year end: August 31 Date of reporting period: November 30, 2010 Item 1. Schedule of Investments. Schedule of Investments (Unaudited) Delaware Tax-Free USA Fund November 30, 2010 Principal Amount Value Municipal Bonds – 100.08% Corporate Revenue Bonds – 23.33% Alliance Airport Authority, Texas Special Facilities Revenue (American Airlines Project) Series B 5.25% 12/1/29 (AMT) $ $ •Brazos, Texas Harbor Industrial Development Environmental Facilities Revenue (Dow Chemical Co. Project) 5.90% 5/1/38 (AMT) Brazos, Texas River Authority Pollution Control Revenue (Texas Utilities) 5.40% 5/1/29 (AMT) •(TXU Energy Co. Project) Series B 6.30% 7/1/32 (AMT) Buckeye, Ohio Tobacco Settlement Financing Authority Asset-Backed Series A-2 5.875% 6/1/47 6.50% 6/1/47 Clayton County, Georgia Development Authority Special Facilities Revenue (Delta Airlines) Series B 9.00% 6/1/35 (AMT) Cloquet, Minnesota Pollution Control Revenue (Potlatch Corp. Project) 5.90% 10/1/26 Cook County, Illinois Revenue (NaviStar International-Recovery Zone Facility) 6.50% 10/15/40 Harris County, Texas Industrial Development Corporation Solid Waste Disposal Revenue (Deer Park Refining Project) 5.00% 2/1/23 Hawaii State Department Budget & Finance Special Purpose Revenue (Hawaiian Electric Co. Subsidiary) 6.50% 7/1/39 Illinois Finance Authority Revenue (Navistar International-Recovery Zone Facility) 6.50% 10/15/40 Indiana State Finance Authority Environmental Revenue (U.S. Steel Corp. Project) 6.00% 12/1/26 Indianapolis, Indiana Airport Authority Revenue Special Facilities (Federal Express Corp. Project) 5.10% 1/15/17 (AMT) Series 1998 5.50% 5/1/29 (AMT) Iowa Finance Authority Pollution Control Facility Revenue (Interstate Power) 5.00% 7/1/14 (FGIC) Louisiana Local Government Environmental Facilities & Community Development Authority Revenue (Westlake Chemical Corp.) Series A 6.50% 8/1/29 Love Field Airport Modernization Corporation, Texas Special Facilities Revenue (Southwest Airlines Co. Project) 5.25% 11/1/40 Maryland Economic Development Corporation Revenue (CNX Marine Terminals) 5.75% 9/1/25 Mason County, West Virginia Pollution Control Revenue (Appalachian Power Co. Project) Series K 6.05% 12/1/24 (AMBAC) Mississippi Business Finance Corporation Pollution Control Revenue (System Energy Resources, Inc. Project) 5.90% 5/1/22 Missouri State Environmental Improvement & Energy Resource Authority Pollution Control Revenue Refunding (St. Joseph Light & Power Co. Project) 5.85% 2/1/13 (AMBAC) •Mobile, Alabama Industrial Development Board Pollution Control Revenue (Alabama Power Co.) Series B 4.875% 6/1/34 M-S-R Energy Authority, California Gas Revenue Series A 6.125% 11/1/29 6.50% 11/1/39 New Jersey Economic Development Authority Special Facility Revenue (Continental Airlines, Inc. Project) 6.25% 9/15/29 (AMT) •New York City, New York Industrial Development Agency Special Facilities Revenue (American Airlines – JFK International Airport) 7.625% 8/1/25 (AMT) 7.75% 8/1/31 (AMT) New York Liberty Development Corporation Revenue Second Priority (Bank of American Tower) Class 2 5.625% 7/15/47 Ohio State Air Quality Development Authority Revenue Environmental Improvement (First Energy Generation) Series A 5.70% 8/1/20 Pennsylvania Economic Development Financing Authority Exempt Facilities Revenue (Allegheny Energy Supply Co.) 7.00% 7/15/39 Petersburg, Indiana Pollution Control Revenue (Indianapolis Power & Light Co. Project) 6.375% 11/1/29 (AMT) Phenix City, Alabama Industrial Development Board Environmental Improvement Revenue (Mead Westvaco Corp. Project) Series A 6.35% 5/15/35 (AMT) Richmond County, Georgia Development Authority Environmental Improvement Revenue (International Paper Co.) Series B 5.95% 11/15/25 (AMT) Salt Verde Financial Corporation, Arizona Gas Revenue Senior 5.00% 12/1/37 South Carolina Jobs-Economic Development Authority Industrial Revenue (South Carolina Electric & Gas Co. Project) Series B 5.45% 11/1/32 (AMBAC) (AMT) Sugar Creek, Missouri Industrial Development Revenue (Lafarge North America Project) Series A 5.65% 6/1/37 (AMT) Sweetwater County, Wyoming Solid Waste Disposal Revenue (FMC Corp. Project) 5.60% 12/1/35 (AMT) Tobacco Settlement Financing Corporation, New Jersey Refunding Senior Series 1A 5.00% 6/1/41 Education Revenue Bonds – 10.37% Bowling Green, Ohio Student Housing Revenue CFP I (State University Project) 6.00% 6/1/45 Broward County, Florida Educational Facilities Authority Revenue (Nova Southeastern Project) 5.25% 4/1/27 (RADIAN) California Statewide Communities Development Authority School Facility Revenue (Aspire Public Schools) 6.125% 7/1/46 California Statewide Communities Development Authority Student Housing Revenue (East Campus Apartments, LLC) Series A 5.625% 8/1/34 (ACA) Connecticut State Health & Educational Facilities Authority Revenue (Yale University) Series A-1 5.00% 7/1/25 Delaware County, Pennsylvania Industrial Development Authority Charter School Revenue (Chester Community Charter School) Series A 6.125% 8/15/40 Gainesville, Georgia Redevelopment Authority Educational Facilities Revenue (Riverside Military Academy Project) 5.125% 3/1/37 Marietta, Georgia Development Authority Revenue (Life University Income Project) 7.00% 6/15/39 Massachusetts State Health & Educational Facilities Authority Revenue (Harvard University) Series A 5.50% 11/15/36 (Nichols College Project) Series C 6.125% 10/1/29 Michigan Finance Authority Educational Facilities Revenue Senior (Saint Catherine Siena) Series A 8.00% 10/1/30 8.50% 10/1/45 Missouri State Health & Educational Facilities Authority Revenue (Washington University) Series A 5.375% 3/15/39 New Jersey Economic Development Authority Revenue (Provident Group-Montclair) 5.875% 6/1/42 New Jersey State Educational Facilities Authority Revenue (University of Medicine & Dentistry) Series B 7.50% 12/1/32 Pennsylvania State Higher Educational Facilities Authority Student Housing Revenue (University Properties Inc. – East Stroudsburg University of Pennsylvania) 5.00% 7/1/31 Provo, Utah Charter School Revenue (Freedom Academy Foundation Project) 5.50% 6/15/37 Saint Louis, Missouri Industrial Development Authority Revenue (Confluence Academy Project) Series A 5.25% 6/15/25 5.35% 6/15/32 San Juan, Texas Higher Education Finance Authority Education Revenue (Idea Public Schools) Series A 6.70% 8/15/40 University of the Virgin Islands Series A 5.375% 6/1/34 Electric Revenue Bonds – 3.30% Chelan County, Washington Public Utilities District #001 Consolidated Revenue (Chelan Hydro System) Series A 5.45% 7/1/37 (AMBAC) (AMT) Puerto Rico Electric Power Authority Revenue Series PP 5.00% 7/1/25 (NATL-RE) (FGIC) Series WW 5.50% 7/1/38 Series XX 5.75% 7/1/36 Sikeston, Missouri Electric Revenue Refunding 6.00% 6/1/13 (NATL-RE) Healthcare Revenue Bonds – 10.87% Brevard County, Florida Health Care Facilities Authority Revenue (Health First Inc. Project) Series B 7.00% 4/1/39 Butler County, Pennsylvania Hospital Authority Revenue (Butler Health System Project) 7.125% 7/1/29 Cape Girardeau County, Missouri Industrial Development Authority Health Care Facilities Revenue Unrefunded Balance (St. Francis Medical Center) Series A 5.50% 6/1/32 Cleveland-Cuyahoga County, Ohio Port Authority Revenue Senior Housing (St. Clarence - Geac) Series A 6.25% 5/1/38 Colorado Health Facilities Authority Revenue (Evangelical Lutheran) Series A 5.25% 6/1/34 Cuyahoga County, Ohio Revenue (Cleveland Clinic Health Systems) Series A 5.50% 1/1/29 Fairfax County, Virginia Industrial Development Authority Revenue (Inova Health Services) Series A 5.50% 5/15/35 Gainesville & Hall County, Georgia Development Authority Revenue Senior Living Facilities (Lanier Village Estates Project) Series C 7.25% 11/15/29 Illinois Finance Authority Revenue (Silver Cross & Medical Centers) 7.00% 8/15/44 Illinois Health Facilities Authority Revenue (Elmhurst Memorial Healthcare Project) 5.625% 1/1/28 Lucas County, Ohio Health Care Facility Revenue (Sunset Retirement Communities) Series A 6.625% 8/15/30 Maricopa County, Arizona Industrial Development Authority Health Facilities Revenue (Catholic Healthcare West) Series A 6.00% 7/1/39 Michigan State Hospital Finance Authority Revenue (Ascension Health Credit Group) Series B 5.25% 11/15/26 (Trinity Health Credit) Series C 5.375% 12/1/30 Montana Facility Finance Authority Revenue (Sisters Leavenworth) Series A 5.25% 1/1/40 New York State Dormitory Authority Revenue Non State Supported Debt (North Shore LI Jewish Health System) Series A 5.50% 5/1/37 (Orange Regional Medical Center) 6.50% 12/1/21 North Carolina Medical Care Commission Health Care Facilities Revenue (First Mortgage - Galloway Ridge Project) Series A 5.875% 1/1/31 (First Mortgage - Presbyterian Homes) 5.40% 10/1/27 Ohio State Higher Educational Facility Community Revenue (Cleveland Clinic Health System Obligation Group) Series A 5.25% 1/1/33 ^Oregon Health & Science University Revenue (Capital Appreciation Insured) Series A 5.50% 7/1/21 (NATL-RE) Philadelphia, Pennsylvania Hospitals & Higher Education Facilities Authority Hospital Revenue (Temple University Health System) Series A 5.50% 7/1/30 Puerto Rico Industrial, Tourist, Educational, Medical & Environmental Control Facilities Revenue (Hospital Auxilio Mutuo Obligated Group) Series A 6.25% 7/1/24 (NATL-RE) Tallahassee, Florida Health Facilities Revenue (Tallahassee Memorial Regional Medical Center) Series B 6.00% 12/1/15 (NATL-RE) Housing Revenue Bonds – 1.61% California Municipal Finance Authority Mobile Home Park Revenue (Caritas Projects) Series A 6.40% 8/15/45 Florida Housing Finance Agency (Landings at Sea Forest Apartments) Series T 5.85% 12/1/18 (AMBAC) (FHA) (AMT) 6.05% 12/1/36 (AMBAC) (FHA) (AMT) (Spinnaker Cove Apartments) Series G 6.50% 7/1/36 (AMBAC) (FHA) (AMT) Missouri State Housing Development Commission Mortgage Revenue Single Family Homeowner Loan A 5.20% 9/1/33 (GNMA) (FNMA) (AMT) Missouri State Housing Development Commission Multifamily Housing Revenue (Hyder) Series 3 5.60% 7/1/34 (FHA) (AMT) (San Remo) Series 5 5.45% 1/1/36 (FHA) (AMT) New Mexico Mortgage Finance Authority Revenue Series E 6.95% 1/1/26 (GNMA) (FNMA) Orange County, Florida Housing Finance Authority Homeowner Revenue Series B 5.25% 3/1/33 (GNMA) (FNMA) (AMT) Oregon Health, Housing, Educational, & Cultural Facilities Authority Revenue (Pier Park Project) Series A 6.05% 4/1/18 (GNMA) (AMT) Volusia County, Florida Multifamily Housing Finance Authority (San Marco Apartments) Series A 5.60% 1/1/44 (AGM) (AMT) Lease Revenue Bonds – 3.27% Capital Area, Texas Cultural Education Facilities Finance Corporation Revenue (Roman Catholic Diocese) Series B 6.125% 4/1/45 Capital Trust Agency Florida Revenue (Fort Lauderdale/Cargo Acquisition Project) 5.75% 1/1/32 (AMT) (Orlando/Cargo Acquisition Project) 6.75% 1/1/32 (AMT) Grapevine, Texas Industrial Development Corporate Revenue (Air Cargo) 6.50% 1/1/24 (AMT) Houston, Texas Industrial Development Corporate Revenue (Air Cargo) 6.375% 1/1/23 (AMT) Loudoun County, Virginia Industrial Development Authority Public Safety Facility Lease Revenue Series A 5.25% 12/15/23 (AGM) Missouri State Development Finance Board Infrastructure Facilities Revenue (Branson Landing Project) Series A 5.25% 12/1/19 5.625% 12/1/28 (Sewer System Improvement Project) Series C 5.00% 3/1/25 (Triumph Foods Project) Series A 5.25% 3/1/25 Puerto Rico Commonwealth Industrial Development Company General Purpose Revenue Series B 5.375% 7/1/16 Puerto Rico Public Buildings Authority Revenue (Guaranteed Government Facilities) Series F 5.25% 7/1/25 ^St. Louis, Missouri Industrial Development Authority Leasehold Revenue (Convention Center Hotel) 5.80% 7/15/20 (AMBAC) Local General Obligation Bonds – 3.56% Boerne, Texas Independent School District Building 5.25% 2/1/27 (PSF) Los Angeles, California Unified School District Election of 2005 Series F 5.00% 1/1/34 Melrose Park, Illinois Tax Increment Series B 6.00% 12/15/19 (AGM) New York City, New York Series I-1 5.375% 4/1/36 Unrefunded Balance Series I 5.125% 3/1/23 Powell, Ohio 5.50% 12/1/32 (NATL-RE) §Pre-Refunded/Escrowed to Maturity Bonds – 11.03% Cape Girardeau County, Missouri Industrial Development Authority Health Care Facilities Revenue (Southeast Missouri Hospital) 5.25% 6/1/16 (NATLE-RE) Duluth, Minnesota Economic Development Authority Health Care Facilities Revenue (Benedictine Health System - St. Mary's Hospital) 5.25% 2/15/33-14 Golden State, California Tobacco Securitization Corporation Settlement Revenue Series B 5.625% 6/1/38-13 ^Greene County, Missouri Single Family Mortgage Revenue Municipal Multiplier (Private Mortgage Insurance) 6.10% 3/1/16 Henrico County, Virginia Economic Development Authority Revenue (Bon Secours Health System) Series A 5.60% 11/15/30-11 Illinois Educational Facilities Authority Student Housing Revenue (Educational Advancement Fund - University Center Project) 6.25% 5/1/30-12 Linn County, Oregon Community School District #9 Lebanon 5.60% 6/15/30-13 (FGIC) Louisiana Public Facilities Authority Hospital Revenue (Southern Baptist Hospital, Inc. Project) 8.00% 5/15/12 Maryland State Economic Development Corporation, Student Housing Revenue (University of Maryland College Park Project) 5.625% 6/1/35-13 Milledgeville-Baldwin County, Georgia Development Authority Revenue (Georgia College & State University Foundation Student Housing Project) 6.00% 9/1/33-14 New Jersey State Educational Facilities Authority Revenue (Stevens Institute of Technology) Series B 5.25% 7/1/24-14 New Jersey State Highway Authority Garden State Parkway General Revenue (Senior Parkway) 5.50% 1/1/14 (FGIC) 5.50% 1/1/16 (FGIC) New York City, New York Series I 5.125% 3/1/23-13 Series J 5.25% 6/1/28-13 North Carolina Medical Care Commission Hospital Revenue (Northeast Medical Center Project) 5.125% 11/1/34-14 Oklahoma State Turnpike Authority Revenue (First Senior) 6.00% 1/1/22 Osceola County, Florida School Board Certificates of Participation Series A 5.25% 6/1/27-12 (AMBAC) Virgin Islands Public Finance Authority Revenue Series A 7.30% 10/1/18 Wisconsin Housing & Economic Developing Authority Revenue 6.10% 6/1/21-17 (FHA) Special Tax Revenue Bonds – 12.04% Brooklyn Arena Local Development Corporation, New York Pilot Revenue (Barclays Center Project) 6.50% 7/15/30 California State Economic Recovery Refunding Series A 5.25% 7/1/21 Florida Enterprise Community Development District Special Assessment 6.10% 5/1/16 (NATLE-RE) Henderson, Nevada Local Improvement Districts #T-18 5.30% 9/1/35 Hollywood, Florida Community Redevelopment Agency Revenue (Beach CRA) 5.625% 3/1/24 Jacksonville, Florida Excise Tax Revenue Series B 5.00% 10/1/26 (AMBAC) Lammersville, California School District Community Facilities District #2002 (Mountain House) 5.125% 9/1/35 Manchester, Missouri Tax Increment & Transportation Revenue (Highway 141/Manchester Road Project) 6.875% 11/1/39 Middlesex County, New Jersey Improvement Authority Senior Revenue (Heldrich Center Hotel/Conference Project) Series A 5.00% 1/1/32 5.125% 1/1/37 Missouri State Development Finance Board Infrastructure Facilities Revenue (Crackerneck Creek Project) Series C 5.00% 3/1/26 Missouri State Environmental Improvement & Energy Water Pollution Control Revenue (State Revolving Fund Project) Series A 6.05% 7/1/16 (AGM) Missouri State Highways & Transportation Commission State Road Revenue Series B 5.00% 5/1/24 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.50% 6/15/31 5.75% 6/15/34 New York City, New York Transitional Finance Authority Series D 5.00% 2/1/31 New York Sales Tax Asset Receivables Series A 5.25% 10/15/27 (AMBAC) New York State Dormitory Authority State Personal Income Tax Revenue Series B 5.25% 3/15/38 Puerto Rico Sales Tax Financing Corporation Sales Corporation Tax Revenue Ω(Capital Appreciation) Series A 6.75% 8/1/32 Series A 5.75% 8/1/37 Series A 6.00% 8/1/39 Tampa, Florida Sports Authority Revenue Sales Tax (Tampa Bay Arena Project) 5.75% 10/1/20 (NATL-RE) ^Wyandotte County/Kansas City, Kansas Unified Government Special Obligation Revenue (Capital Appreciation-Sales Tax) Subordinate Lien 6.07% 6/1/21 State General Obligation Bonds – 6.03% California State 5.25% 11/1/40 California State Various Purpose 6.00% 4/1/38 6.50% 4/1/33 Guam Government Series A 7.00% 11/15/39 Maryland State & Local Facilities Land Capital Improvement Second Series 5.00% 8/1/16 Puerto Rico Commonwealth Public Improvement Series A 5.125% 7/1/31 5.25% 7/1/23 5.50% 7/1/19 (NATL-RE) Series C 6.00% 7/1/39 Transportation Revenue Bonds – 11.53% Bay Area, California Toll Bridge Authority Revenue (San Francisco Bay Area) Series F-1 5.625% 4/1/44 Branson, Missouri Regional Airport Transportation Development District Revenue (Branson Airport Project) Series B 6.00% 7/1/37 (AMT) Dallas-Fort Worth, Texas International Airport Revenue Series A 5.50% 11/1/31 (NATLE-RE) (FGIC) (AMT) Maryland State Economic Development Corporation Revenue (Transportation Facilities Project) Series A 5.75% 6/1/35 Metropolitan Transportation Authority Series D 5.00% 11/15/34 5.25% 11/15/40 New York State Thruway Authority General Revenue Series H 5.00% 1/1/19 (NATL-RE) North Texas Tollway Authority Revenue (First Tier) Series A 6.00% 1/1/24 •Series E-3 5.75% 1/1/38 ΩPennsylvania Turnpike Commission Revenue Convertible Capital Appreciation Series B2 5.35% 12/1/30 Series C2 5.125% 12/1/35 Phoenix, Arizona Civic Improvement Corporation Airport Revenue Junior Lien Series A 5.00% 7/1/26 Sacramento County, California Airport Services Revenue (PFC/Grant) Series C 6.00% 7/1/41 St. Louis, Missouri Airport Revenue (Lambert-St Louis International) Series A-1 6.625% 7/1/34 Texas Private Activity Bond Surface Transportation Corporation Senior Lien (LBJ Infrastructure) 7.00% 6/30/40 (Mobility Partners) 6.875% 12/31/39 Water & Sewer Revenue Bonds – 3.14% Atlanta, Georgia Water & Wastewater Revenue Series A 6.25% 11/1/39 New York City, New York Municipal Water Finance Authority Water & Sewer System Revenue Fiscal 2009 Series A 5.75% 6/15/40 Series A 5.25% 6/15/34 Tampa, Florida Water and Sewer Revenue 6.00% 10/1/16 (AGM) Virgin Islands Water & Power Authority Water System Revenue 5.50% 7/1/17 West Virginia State Water Development Authority Revenue (Loan Program III) Series A 6.375% 7/1/39 (AMBAC) (AMT) Total Municipal Bonds (cost $584,974,877) Total Value of Securities – 100.08% (cost $584,974,877) Liabilities Net of Receivables and Other Assets (See Notes) – (0.08%) ) Net Assets Applicable to 53,528,980 Shares Outstanding – 100.00% $ §Pre-Refunded/Escrowed to Maturity Bonds. Municipal bonds that are generally backed or secured by U.S. Treasury bonds. For Pre-Refunded bonds, the stated maturity is followed by the year in which the bond is pre-refunded. See Note 3 in “Notes.” •Variable rate security. The rate shown is the rate as of November 30, 2010. Interest rates reset periodically. ^Zero coupon security. The rate shown is the yield at the time of purchase. ΩStep coupon bond. Indicates security that has a zero coupon that remains in effect until a predetermined date at which time the stated interest rate becomes effective. Summary of Abbreviations: ACA – Insured by American Capital Access AGM – Insured by Assured Guaranty Municipal Corporation AMBAC – Insured by the AMBAC Assurance Corporation AMT – Subject to Alternative Minimum Tax FGIC – Insured by the Financial Guaranty Insurance Company FHA – Insured by the Federal Housing Administration FNMA – Federal National Mortgage Association collateral GNMA – Government National Mortgage Association collateral NATL-RE – Insured by the National Public Finance Guarantee Corporation PSF – Insured by the Permanent School Fund RADIAN – Insured by Radian Asset Assurance Notes 1. Significant Accounting Policies The following accounting policies are in accordance with U.S. generally accepted accounting principles (U.S. GAAP) and are consistently followed by Delaware Group® Tax Free Fund – Delaware Tax-Free USA Fund (Fund). This report covers the period of time since the Fund’s last fiscal year end. Security Valuation – Debt securities are valued by an independent pricing service or broker. To the extent current market prices are not available, the pricing service may take into account developments related to the specific security, as well as transactions in comparable securities. Short-term debt securities are valued at market value. Generally, other securities and assets for which market quotations are not readily available are valued at fair value as determined in good faith under the direction of the Fund's Board of Trustees (Board). In determining whether market quotations are readily available or fair valuation will be used, various factors will be taken into consideration, the as market closures or suspension of trading in a security. Federal Income Taxes – No provision for federal income taxes has been made as the Fund intends to continue to qualify for federal income tax purposes as a regulated investment company under Subchapter M of the Internal Revenue Code of 1986, as amended, and make the requisite distributions to shareholders. The Fund evaluates tax positions taken or expected to be taken in the course of preparing the Fund’s tax returns to determine whether the tax positions are “more-likely-than-not” of being sustained by the applicable tax authority. Tax positions not deemed to meet the more-likely-than-not threshold are recorded as a tax benefit or expense in the current year. Management has analyzed the Fund’s tax positions taken on federal income tax returns for all open tax years (August 31, 2007 – August 31, 2010), and has concluded that no provision for federal income tax is required in the Fund’s financial statements. Class Accounting – Investment income and common expenses are allocated to the various classes of the Fund on the basis of "settled shares" of each class in relation to the net assets of the Fund. Realized and unrealized gain (loss) on investments are allocated to the various classes of the Fund on the basis of daily net assets of each class. Distribution expenses relating to a specific class are charged directly to that class. Use of Estimates – The preparation of financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates and the differences could be material. Other – Expenses directly attributable to the Fund are charged directly to the Fund. Other expenses common to various funds within the Delaware Investments® Family of Funds are generally allocated amongst the funds on the basis of average net assets. Management fees and some other expenses are paid monthly. Security transactions are recorded on the date the securities are purchased or sold (trade date) for financial reporting purposes. Costs used in calculating realized gains and losses on the sale of investment securities are those of the specific securities sold. Interest income is recorded on the accrual basis. Discounts and premiums are amortized to interest income over the lives of the respective securities. The Fund declares dividends daily from net investment income and pays the dividends monthly and declares and pays distributions from net realized gain on investments, if any, annually. Dividends and distributions, if any, are recorded on the ex-dividend date. 2. Investments At November 30, 2010, the cost of investments for federal income tax purposes has been estimated since final tax characteristics cannot be determined until fiscal year end. At November 30, 2010, the cost of investments and unrealized appreciation (depreciation) for the Fund were as follows: Cost of investments $ Aggregate unrealized appreciation $ Aggregate unrealized depreciation ) Net unrealized appreciation $ For federal income tax purposes, at August 31, 2010, capital loss carryforwards of $7,451,132 may be carried forward and applied against futurecapitalgains. Such capital loss carryforwards expire as follows: $7,451,132 expires in 2017. U.S. GAAP defines fair value as the price that the Fund would receive to sell an asset or pay to transfer a liability in an orderly transaction between market participants at the measurement date under current market conditions. A three level hierarchy for fair value measurements has been established based upon the transparency of inputs to the valuation of an asset or liability. Inputs may be observable or unobservable and refer broadly to the assumptions that market participants would use in pricing the asset or liability. Observable inputs reflect the assumptions market participants would use in pricing the asset or liability based on market data obtained from sources independent of the reporting entity. Unobservable inputs reflect the reporting entity's own assumptions about the assumptions that market participants would use in pricing the asset or liability developed based on the best information available under the circumstances. The Fund’s investment in its entirety is assigned a level based upon the observability of the inputs which are significant to the overall valuation. The three level hierarchy of inputs is summarized below. Level 1–inputs are quoted prices in active markets for identical investments (e.g. equity securities, open-end investment companies, futures contracts, options contracts) Level 2–other observable inputs (including, but not limited to: quoted prices for similar assets or liabilities in markets that are active, quoted prices for identical or similar assets or liabilities in markets that are not active, inputs other than quoted prices that are observable for the assets or liabilities (such as interest rates, yield curves, volatilities, prepayment speeds, loss severities, credit risks and default rates) or other market-corroborated inputs) (e.g. debt securities, government securities, swap contracts, foreign currency exchange contracts, foreign securities utilizing international fair value pricing) Level 3–inputs are significant unobservable inputs (including the Fund's own assumptions used to determine the fair value of investments) (e.g. broker-quoted securities, fair valued securities) The following table summarizes the valuation of the Fund's investments by fair value hierarchy levels as of November 30, 2010: Level 2 Municipal Bonds There were no Level 1 or Level 3 securities at the beginning or end of the period. During the period ended November 30, 2010 there were no transfers between Level 1 investments, Level 2 investments or Level 3 investments that had a material impact to the Fund. 3. Credit and Market Risk The Fund concentrates its investments in securities issued by municipalities. The value of these investments may be adversely affected by new legislation within the states, regional or local economic conditions, and differing levels of supply and demand for municipal bonds. Many municipalities insure repayment for their obligations. Although bond insurance reduces the risk of loss due to default by an issuer, such bonds remain subject to the risk that value may fluctuate for other reasons and there is no assurance that the insurance company will meet its obligations. A real or perceived decline in creditworthiness of a bond insurer can have an adverse impact on the value of insured bonds held in the Fund. At November 30, 2010, 9.26% of the Fund's net assets were insured by bond insurers. These securities have been identified in the schedule of investments. The Fund may invest a portion of its assets in high yield fixed income securities, which are securities rated lower than BBB- by Standard & Poor’s (S&P) and Baa 3 by Moody’s Investor Services (Moody’s), or similarly rated by another nationally recognized statistical rating organization. Investments in these higher yielding securities are generally accompanied by a greater degree of credit risk than higher rated securities. Additionally, lower rated securities may be more susceptible to adverse economic and competitive industry conditions than investment grade securities. The Fund may invest in advance refunded bonds, escrow secured bonds or defeased bonds. Under current federal tax laws and regulations, state and local government borrowers are permitted to refinance outstanding bonds by issuing new bonds. The issuer refinances the outstanding debt to either reduce interest costs or to remove or alter restrictive covenants imposed by the bonds being refinanced. A refunding transaction where the municipal securities are being refunded within 90 days from the issuance of the refunding issue is known as a "current refunding." Advance refunded bonds are bonds in which the refunded bond issue remains outstanding for more than 90 days following the issuance of the refunding issue. In an advance refunding, the issuer will use the proceeds of a new bond issue to purchase high grade interest bearing debt securities, which are then deposited in an irrevocable escrow account held by an escrow agent to secure all future payments of principal and interest and bond premium of the advance refunded bond. Bonds are "escrowed to maturity" when the proceeds of the refunding issue are deposited in an escrow account for investment sufficient to pay all of the principal and interest on the original interest payment and maturity dates. Bonds are considered "pre-refunded" when the refunding issue's proceeds are escrowed only until a permitted call date or dates on the refunded issue with the refunded issue being redeemed at the time, including any required premium. Bonds become "defeased" when the rights and interests of the bondholders and of their lien on the pledged revenues or other security under the terms of the bond contract are substituted with an alternative source of revenues (the escrow securities) sufficient to meet payments of principal and interest to maturity or to the first call dates. Escrowed secured bonds will often receive a rating of AAA from Moody's, S&P, and/or Fitch Ratings due to the strong credit quality of the escrow securities and the irrevocable nature of the escrow deposit agreement. The Fund may invest up to 15% of its net assets in illiquid securities, which may include securities with contractual restrictions on resale, securities exempt from registration under Rule 144A of the Securities Act of 1933, as amended, and other securities which may not be readily marketable. The relative illiquidity of these securities may impair the Fund from disposing of them in a timely manner and at a fair price when it is necessary or desirable to do so. While maintaining oversight, the Fund’s Board has delegated to Delaware Management Company, a series of Delaware Management Business Trust, the day-to-day functions of determining whether individual securities are liquid for purposes of the Fund’s limitation on investments in illiquid assets. Securities eligible for resale pursuant to Rule 144A, which are determined to be liquid, are not subject to the Fund’s 15% limit on investments in illiquid securities. As of November 30, 2010, there were no Rule 144A securities and no securities have been determined to be illiquid under the Fund's Liquidity Procedures. 4. Subsequent Events
